[Cite as Pishok v. Kelly, 122 Ohio St.3d 292, 2009-Ohio-3452.]




               PISHOK, APPELLANT, v. KELLY, WARDEN, APPELLEE.
         [Cite as Pishok v. Kelly, 122 Ohio St.3d 292, 2009-Ohio-3452.]
Appeal from dismissal of a petition for a writ of habeas corpus — Habeas corpus
        not available to remedy claim concerning validity or sufficiency of an
        indictment — Judgment affirmed.
      (No. 2009-0342 — Submitted July 14, 2009 — Decided July 21, 2009.)
              APPEAL from the Court of Appeals for Trumbull County,
                            No. 2008-T-0093, 2009-Ohio-287.
                                   __________________
        Per Curiam.
        {¶ 1} We affirm the judgment of the court of appeals dismissing the
petition for a writ of habeas corpus of appellant, David J. Pishok. Habeas corpus
is not available to challenge the validity or sufficiency of a charging instrument.
McCuller v. Hudson, 121 Ohio St.3d 168, 2009-Ohio-721, 902 N.E.2d 979, ¶ 1.
Following Pishok’s conviction and sentence for crimes charged in the indictment,
the judgment bound him, and he had an adequate remedy in the ordinary course of
law by appeal to raise his claim that the indictment was defective. Monroe v.
Jackson, 119 Ohio St.3d 344, 2008-Ohio-4480, 894 N.E.2d 43, ¶ 4.
                                                                      Judgment affirmed.
        MOYER,      C.J.,    and    PFEIFER,     LUNDBERG        STRATTON,   O’CONNOR,
O’DONNELL, LANZINGER, and CUPP, JJ., concur.
                                   __________________
        David J. Pishok, pro se.
        Richard Cordray, Attorney General, and M. Scott Criss, Assistant
Attorney General, for appellee.
                               ______________________